DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 2/22/2021. All changes made to the claims have been entered. Accordingly, Claims 1-14, 29, 31-45, are currently pending in the application and claims 15-28 and 30 cancelled. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for receiving, means for randomly determining, and means for sending in claims 29, 35, 36, 37, and 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Review of the specification appears to provide the corresponding structure, material, or acts for the claimed functions as shown in figures 3, 6, 8 along with [0056]-[0057] 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
1. 	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.  
Claim 45, claims the non-statutory subject matter of a program. Data structures not claimed as embodied in computer-readable media are descriptive material per se and 

Furthermore, the USPTO is obliged to give claims their broadest reasonable interpretation. The broadest reasonable interpretation of a claim drawn too a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. 

Examiner suggests using such phrases as “A non-transitory computer readable medium embedded with a computer executable program including instructions for”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 14, 29, 32, 33,  34, 35, 36, 37, 38, 39, 40, 43, 44, 45,   is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salem et al. (US 2019/0075581).
Regarding claim 1, 29, 44, 45,   Salem discloses a method of wireless communications by a user equipment (UE) (methods and devices for grant free uplink transmission and the electronic devices (EDs) transmit grant free (GF) uplink transmissions over the unlicensed spectrum in accordance with the GF resource configuration information and an electronic device that includes memory and processors to configure the ED for GF uplink transmissions, abstract and [0028] and [0006] and figure 15), comprising:
receiving one or more uplink grants, from a base station (BS), configuring a plurality of transmission opportunities (TOs) for uplink transmission by the UE and configuring, for the plurality of TOs, a plurality of frequency locations associated with each TO (the configuration is done in accordance with GF resource configuration information received from a base station which includes GF ED group specific resource configuration information indicating time-frequency (T/F) resources for GF uplink transmission and the GF resource configuration information comprises information indicating a plurality of potential GF occasions within a GF transmission cycle at which the ED could potentially start a GF uplink transmission, [0028] and [0034]-[0035] and [0078]-[0081] and [0141] and [0255] and figure 15);
randomly determining, for each of one or more TOs of the plurality of TOs, one frequency location of the plurality of  frequency locations associated with the TO for uplink transmission in the TO (EDs apply either a random or a pre-configured OCB-compliant frequency hopping pattern within the time-frequency resources of the sub-band, [0152] and [0161] and [0163]); and
sending one or more uplink transmissions to the BS in the one or more TOs at the randomly determined frequency location for each of the one or more TOs (the ED transmits a GF uplink transmission in accordance with the GF resource configuration information, [0257] and figure 15 and [0034]-[0035] and [0078]-[0081]).
Regarding claim 3, 32, Salem discloses wherein the plurality of TOs are consecutive (sequence of frequency interlaces to be used by the ED over consecutive slots of the GF transmission, [0152]).
Regarding claim 4, 33, Salem discloses wherein the one or more uplink grants further configure at least one of: a period in which the plurality of TOs are configured, a time domain offset of the TOs within the period, a number of repetitions of the plurality of TOs within the period, a demodulation reference signal (DMRS) sequence to use for uplink transmission in the TO. or a (the associated resources configured for an ED include any or all of the following: 1) frequency resources in a TTI…2) Time resources including starting/ending position…3)RS configuration e.g. DMRS…4) ED specific hopping parameters…7)number of grant free transmission repetitions, [0086]-[0095] and [0140] and [0165]).
Regarding claim 5, 34, Salem discloses the one or more uplink grants are configured semi-statically via radio resource control (RRC) signaling (the resource configuration to the ED(s) can be done by semi-static signaling and GF resource configuration information is received via RRC signaling, [0081] and [0011] and [0099] and [0108] and [0135] and [0161]).
Regarding claim 6, 35, Salem discloses wherein randomly determining the frequency location of the plurality of frequency locations associated with the  TO comprises randomly selecting one of the plurality of associated frequency locations associated with each of the plurality of TOs (the EDs can apply a random OCB compliant frequency hopping pattern with the time-frequency resources…EDs may receive a common seed value from the base station to use along with a common random number generator to generate, every ATU, the same random frequency interlace/unlicensed channel index to determine the specific time-frequency resources to be used , [0152] and [0161] and [0163] and [0336] and [0610]).
Regarding claim 7, 36, Salem discloses further comprising receiving another one or more uplink grants configuring  another plurality of frequency locations for the plurality of TOs after a duration (a grant free transmission may require resource configuration at the ED connection setup and have resource reconfiguration or an update during operation, [0079] and [0135] and [0146] and [0143] and [0209]).
(the EDs can apply a random OCB compliant frequency hopping pattern with the time-frequency resources…EDs may receive a common seed value from the base station to use along with a common random number generator to generate, every ATU, the same random frequency interlace/unlicensed channel index to determine the specific time-frequency resources to be used, [0152] and [0161] and [0163] and [0336] and [0610]).
Regarding claim 9, 38, Salem discloses wherein randomly determining the frequency location of the plurality of frequency locations associated with the TO comprises selecting the frequency location based on a frequency hopping pattern (OCB-compliant frequency hopping patterns to be used, [0035]-[0036] and [0090] and [0152] and [0161] and [0163] and [0336] and [0610]).
Regarding claim 10, 39, Salem discloses wherein the frequency hopping pattern covers multiple sequences of TOs (frequency hopping patterns to be used by EDs for grant free uplink transmissions within the T/F resources, [0018] and [0090] and [0140] and [0316] and [0335]).
Regarding claim 11, 40, Salem discloses wherein the frequency hopping pattern is based on a seed received from the BS (group specific configuration information be transmitted to GF EDs via RRC signaling the includes a GFG-RNTI associated with the group, an unlicensed GFG sub-band indication that indicates…a frequency hopping/seed value of OCB-compliant transmission/repetitions, [0161] and [0163] and [0152] and [0336] and [0610]).

(EDs can apply either a random or a pre-configured OCB compliant frequency hopping pattern within the time-frequency resources, [0151] and [0161] and [0163] and [0152] and [0336]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2, 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem, in further view of Zhang et al. (US 2019/0174446).

Regarding claim 2, 31, Salem fails to disclose the term Type-1 configured uplink grants. However in a similar field of endeavor, Zhang discloses wherein the one or more uplink grants are Type-1 configured uplink grants (multiple terminologies can be used to mean the same scheme as grant free transmissions such as configured Type 1 and transmission without dynamic scheduling, [0006]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using terminology such as Type-1 configured uplink grants for grant-free transmissions as disclosed by Zhang into the method of grant-free uplink transmission from an electronic device as disclosed by Salem in order to improve the system and provide flexible nomenclature in describing uplink grant free transmissions.  	

	
	
Claim 12, 13, 41, 42, is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem, in further view of Sartori et al. (US 2013/0301561).
Regarding claim 12, 41, Salem fails to clearly disclose wherein the frequency hopping pattern is based on a seed generated based on an identifier of the UE. Salem however discloses that an ED may have a RNTI for resource configuration ([0081]) and of a frequency hopping pattern/seed value ([0161]) and EDs receive a seed value from the base station to use along In similar field of endeavor, Sartori discloses frequency hopping pattern is based on a seed generated based on an identifier of the UE (the UE is signaled the seed for the random number generator explicitly or implicitly and for example, the seed may be based on a function of the UE ID or RNTI , [0043] and [0041]-[0042]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a seed be based on UE ID or RNTI for use with a random number generator as disclosed by Sartori into the method of grant-free uplink transmission from an electronic device comprising a frequency/hopping pattern seed value and a common random number generator to determine time-frequency resources as disclosed by Salem in order to improve the system and provide flexible means of determining a seed value for the random number generator, such as being based upon UE ID/RNTI. 
Regarding claim 13, 42, Salem fails to disclose wherein the identifier of the UE is a radio network temporary identifier (RNTI). Salem however discloses that an ED may have a RNTI for resource configuration ([0081]) and of a frequency hopping pattern/seed value ([0161]) and EDs receive a seed value from the base station to use along with a common random number generator…to determine time-frequency resources to be used ([0152]). In similar field of endeavor, Sartori discloses wherein the identifier of the UE is a radio network temporary identifier (RNTI) (the UE is signaled the seed for the random number generator explicitly or implicitly and for example, the seed may be based on a function of the UE ID or RNTI , [0043] and [0041]-[0042]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a seed be based on UE ID or time-frequency resources as disclosed by Salem in order to improve the system and provide flexible means of determining a seed value for the random number generator, such as being based upon UE ID/RNTI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chae et al. (US 2018/0248581) disclosing a UE determines a seed value of a sequence ID using an ID of the UE, RNTI, and the seed value becomes a seed value of a random sequence generator to generate predetermined hopping pattern ([0105]).
Sano et al. (US 2019/0229856) disclosing the frequency hopping pattern  of the UL signal may be randomly selected among a plurality of frequency hopping patterns on the basis of information specific to the UE such as UE-ID or C-RNTI ([0067]). 
Hwang et al. (US 2017/0290031) disclosing a hopping pattern be provided in a form of a pseudo random sequence having a UE ID and/or RNTI as a random seed ([0090]).
Lee et al. (US 2014/0342747) disclosing a seed value (e.g., a C-RNTI) for generating the location of time/frequency resources used to transmit a data channel ([0116])
Kwak et al. (US 2019/0174525) disclosing seed values may be generated using C-RNTI value of the UE or may be delivered to the UE by a base station via higher layer signaling ([0249]).
Tian et al. (US 2020/0322994) disclosing a UE may randomly select a resource at any time for uplink transmissions ([0023]-0024] and [0053]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/NGUYEN H NGO/Examiner, Art Unit 2473